DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/31/2022.
In the instant Amendment: Claims 1, 12, 13, 17 and 21 have been amended and claims 1 and 12 and 17 are independent claims. Claims 1-3, 5-8, 10-18, 20-23 have been examined and are pending. This Action is made FINAL.          
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 03/31/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Nakarmi, Bansal and Yerra do not disclose “a request from a user device to initiate a communication session to route user-plane traffic associated with the user device to an additional data network” of claim 1. See Remarks at 10 (emphasis original). 
The examiner respectfully disagrees because these arguments are not persuasive. 
Applicant’s argument focuses on the assertion that Nakarmi alone fails to disclose “route user-plane traffic associated with the user device to an additional data network.” However, Applicant overlooks the fact that Bansal discloses routing user device communication to a plurality of data networks in a cloud system. See Bansal FIG. 6, ¶ [0072] (“As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example , personal digital assistant ( PDA ) or cellular telephone 54A , desktop computer 54B , laptop computer 54C. They may be grouped ( not shown ) physically or virtually , in one or more networks , such as Private , Community , Public , or Hybrid clouds as described hereinabove , or a combination thereof.”) (emphasis added). Accordingly, the combination of Nakarmi and Bansal or Yerra, Nakarmi and Bansel (for claim 17) teaches ““a request from a user device to initiate a communication session to route user-plane traffic associated with the user device to an additional data network” of amended claim 1. 
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 and 12 is maintained. Similarly, rejection of independent claim 17, which recite similar matter to claim 1, is also maintained.  
Applicants’ arguments with respect to amended claims 1 and 17 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4, 6, 7-8, 10, 11, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi et al. (“Nakarmi,” US 20200186995, filed July 25, 2017) in view of Bansal et al. (“Bansal,” US 20190147150, filed Nov 13, 2017). 
Regarding claim 1, Nakarmi discloses a method comprising: 
under control of one or more processors (Nakarmi FIG. 1, [0034], [0063]. The UE may be for example a mobile phone, a laptop a tablet and an embedded device in e.g. white goods (such as refrigerator) or a vehicle (such as an infotainment system in the dash board of a car or truck). In another embodiment, the circuits in this regard may comprise circuits dedicated to performing certain functional processing and / or one or more microprocessors in conjunction with a computer program product / computer readable storage medium in the form of a memory 1130.); 
receiving, at a Home Public Land Mobile Network (HPLMN) controller associated with a HPLMN via a Visited Public Land Mobile Network (VPLMN) controller associated with a VPLMN (Nakarmi FIG. 5, [0057]. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ) . The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101, for instance , by comparing locally generated verification information to verification information included in the obtained proof - of - presence 101), 
a first encrypted message that includes a request from a user device to initiate a communication session to route user-plane traffic associated with the user device to [an additional] data network (Namarmi [0047]. Other non - limiting types of verification information may be a digital signature of a device, such as the UE 102 , a result of encryption or decryption of given data , or identification information of the VPLMN. The UE uses its private key to sign a message to the HPLMN and the HPLMN , which has access to the public key, can then verify the message through the public key.); 
determining, at the HPLMN, whether to route user-plane traffic associated with the user device to the [additional] data network via a selection of one of the VPLMN or the HPLMN based at least on instructions included in the first encrypted message or included in an additional encrypted message received from the VPLMN controller that follows the first encrypted message (Nakarmi [0050]-[0051]. Furthermore, at block 204 of method 200 , the network node 108 verifies whether or not the UE is present in the VPLMN by determining whether or not the proof - of presence indicator was generated by the UE using the secret shared between the UE and at least the HPLMN. [T]he local verification information includes identification information associated with the VPLMN 112 , which the HPLMN 114 may obtain from memory in the network node 108 or via a communication received from the VPLMN 112 , a PLMN other than the VPLMN , an external Internet Protocol ( IP ) network , or a different network node of the HPLMN. [T]he HPLMN 114 can determine that the UE 102 is present in the VPLMN 112 that forwarded the proof - of - presence 101 to the HPLMN 114. If such a positive determination is made, the HPLMN 114 can send sensitive information 103 to the VPLMN 112 such that operation 116 can be executed toward the UE 102. [See also par. [0047] as cited above for “first encrypted message.”]); and  
in response to the selection to route the user-plane traffic via the HPLMN, generating computer-executable instructions that cause the HPLMN controller to route the user-plane traffic via the HPLMN to the [additional] data network (Nakarmi [0050], [0057]. In some examples, the local verification information includes identification information associated with the VPLMN 112 , which the HPLMN 114 may obtain from memory in the network node 108 or via a communication received from the VPLMN 112 , a PLMN other than the VPLMN , an external Internet Protocol ( IP ) network , or a different network node of the HPLMN. Specifically, where the proof - of presence 101 is verified ( is successful , meaning that the comparison resulted in a match ) , the HPLMN 114 sends sensitive information to the asserting VPLMN 112.). 
Nakarmi does not explicitly disclose: to initiate a communication session to route user-plane traffic associated with the user device to an additional network.  
However, in an analogous art, Bansal discloses a method comprising the step of: to initiate a communication session to route user-plane traffic associated with the user device to an additional network (Bansal FIG. 6, ¶ [0072]. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example , personal digital assistant ( PDA ) or cellular telephone 54A , desktop computer 54B , laptop computer 54C. They may be grouped ( not shown ) physically or virtually , in one or more networks , such as Private , Community , Public , or Hybrid clouds as described hereinabove , or a combination thereof.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Bansal and Nakarmi to include the steps of: to initiate a communication session to route user-plane traffic associated with the user device to an additional network, to provide users with a means for utilizing cloud infrastructure (e.g., public cloud, private cloud, or hybrid clouds) for effective resource allocation and information processing.  (See Bansal [0072].)   
Regarding claim 2, Nakarmi and Bansal disclose the method of claim 1. Nakarmi further discloses:  wherein the first encrypted message includes a message payload, and wherein the first encrypted message further includes a digital signature associated with the VPLMN controller (Namarmi [0041]. In other words, in the explicit case , the proof - of - presence 101 may include identification information corresponding to a particular VPLMN that is serving the UE 102 at the time the UE 102 generates the proof - of - presence 101.), 
the digital signature having been generated by encrypting a cryptographic hash of the message load with a private key of a first asymmetric private-public key pair associated with the VPLMN controller (Nakarmi [0042], [0047]. In an aspect, the proof - of - presence 101 is generated by the UE using a secret 110 ( i.e. , is privately - held by a limited , discrete set of networks and devices ) that is shared between the UE 102 and at least the HPLMN 114. In some embodiments , the secret 110 includes one or more types of verification information to be included in any proof - of presence communicated to the HPLMN 114 by the UE 102 . For instance, a result H of a particular hash function on both a key value ( or “ key ' ) K and a freshness value F ( F = a dynamic integer value ) is an example type of verification information that may be required in a proof - of - presence 101. Other non - limiting types of verification information may be a digital signature of a device , such as the UE 102 , a result of encryption or decryption of given data , or identification information of the VPLMN . Though in some examples there may be only one required type, some embodiments may require multiple types of required verification information. An example of digital signature usage in some embodiments is the use of a public key and a private key ( asymmetric cryptography) of the UE . The UE uses its private key to sign a message to the HPLMN and the HPLMN, which has access to the public key, can then verify the message through the public key.). 
Regarding claim 3, Nakarmi and Bansal disclose the method of claim 1. Nakarmi further discloses:  [the network certificate aggregator (NCA)] having received an initial encrypted message from the VPLMN controller includes instructions that identifies identify the HPLMN controller of the HPLMN (Nakarmi [0050], [0057], [0059]. In some examples, the local verification information includes identification information associated with the VPLMN 112 , which the HPLMN 114 may obtain from memory in the network node 108 or via a communication received from the VPLMN 112 , a PLMN other than the VPLMN , an external Internet Protocol ( IP ) network , or a different network node of the HPLMN. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ). The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively.).
Bansal discloses wherein the first encrypted message comprises a network certificate associated with a network certificate aggregator (Bansal [0030]. [T]he multimedia content is transmitted in an encrypted fashion along with the digital signature to the message owner 130 in the digital certificate (also including the message requester public key and the certificate authority public key). When the message owner 130 decrypts the digital signature, the multimedia content is also decrypted, and an individual or computer software associated with the message owner 130 or message request 120 can assess the validity of the decrypted multimedia content, and thereby assess the validity of the digital signature, and therefore the digital certificate and message requester public key.).
The motivation is the same as that of claim 1 above. 
Regarding claim 6, Nakarmi and Bansal disclose the method of claim 1. Nakarmi further discloses wherein, the first encrypted message includes a first message payload with instructions to route the user-plane traffic via the HPLMN (Nakarmi FIGs 7-8, [0057], [0059]. The HPLMN 114 uses the digital signature D and the freshness value F to perform verification, again sends the corresponding signal (sensitive information or failure message ) to the VPLMN , and derives the next freshness value according to the secret . Where appropriate, the HPLMN 114 can use the public key of the UE 102 to verify the digital signature during verification.).  
Regarding claim 7, Nakarmi and Bansal disclose the method of claim 6. Nakarmi further discloses: receiving, at the HPLMN controller, a public key of an asymmetric private-public key pair associated with the VPLMN controller (Nakarmi [0057], [0059]. FIG . 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ) . The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received , the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively. The HPLMN 114 uses the digital signature D and the freshness value F to perform verification , again sends the corresponding signal ( sensitive information or failure message ) to the VPLMN , and derives the next freshness value according to the secret . Where appropriate , the HPLMN 114 can use the public key of the UE 102 to verify the digital signature during verification); and 
decrypting the first encrypted message using the public key associated with the VPLMN controller (Nakarmi [0048], [0057]. The UE uses its private key to sign a message to the HPLMN and the HPLMN , which has access to the public key , can then verify the message through the public key.  HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively.). 
Regarding claim 8, Nakarmi and Bansal disclose the method of claim 1. Nakarmi further discloses transmitting, to the VPLMN a second encrypted message, the second encrypted message including a second message payload that indicates whether to route the user-plane traffic via the VPLMN or the HPLMN, and wherein, determining whether to route the user-plane traffic via the VPLMN or HPLMN is based at least in part on the second message payload (Nakarmi [0057], [0059]. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ) . The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively. The HPLMN 114 uses the digital signature D and the freshness value F to perform verification , again sends the corresponding signal ( sensitive information or failure message ) to the VPLMN , and derives the next freshness value according to the secret . Where appropriate , the HPLMN 114 can use the public key of the UE 102 to verify the digital signature during verification. [Note that the proof-of-presence message is counter-based (i.e., time based). Also, in par. [0048], “[t]he fresh ness value may be updated each time the hash function is executed , and as such , the information may include an initial freshness value ( e.g. , 0 , 1 , or any other number ) and a step value by which the freshness value will be changed after hash function execution .]  ).  
Regarding claim 10, Nakarmi and Bansal disclose the method of claim 1. Nakarmi further discloses determining that the user-plane traffic is to be routed via a VPLMN associated with the VPLMN controller; and generating the computer-executable instructions that route user-plane traffic via the VPLMN (Nakarmi [0057]. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ). The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively.).  
Regarding claim 11, Nakarmi and Bansal disclose the method of claim 1. Nakarmi further discloses wherein, the first encrypted message includes instructions for the HPLMN controller to route user-plane traffic via the HPLMN (Nakarmi [0057], [0059]. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ) . The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received , the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively. The HPLMN 114 uses the digital signature D and the freshness value F to perform verification , again sends the corresponding signal ( sensitive information or failure message ) to the VPLMN , and derives the next freshness value according to the secret . Where appropriate, the HPLMN 114 can use the public key of the UE 102 to verify the digital signature during verification).  
 Regarding claim 12, Nakarmi discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising (Nakarmi [0063]. In embodiments that employ memory 1130, which may comprise one or several types of memory such as read - only memory ( ROM ) , random - access memory , cache memory , flash memory devices , optical storage devices , etc. , the memory 1130 stores program code that , when executed by the one or more microprocessors carries out the techniques described herein): 
receiving, [at a network certificate aggregator (NCA),] a first encrypted message from a first telecommunication network, the first encrypted message including a first message payload with a request from a user device to initiate a communication session to route user-plane traffic associated with the user device to [an additional] data network (Nakarmi [0047], [0057]. Other non-limiting types of verification information [for proof of presence, see [0057]] may be a digital signature of a device, such as the UE 102 , a result of encryption or decryption of given data , or identification information of the VPLMN. The UE uses its private key to sign a message to the HPLMN and the HPLMN , which has access to the public key , can then verify the message through the public key. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ). The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively.); 
identifying a second telecommunication network that is associated with the user device (Nakarmi [0057]. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ). The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively.); 
determining whether to route the user-plane traffic associated with the user device to the [additional] data network via a selection of one of the first telecommunication network or the second telecommunication network based at least on instructions included in the first message payload of the first encrypted message (Nakarmi FIGs 1, 5, [0050], [0057]. In some examples, the local verification information includes identification information associated with the VPLMN 112 , which the HPLMN 114 may obtain from memory in the network node 108 or via a communication received from the VPLMN 112 , a PLMN other than the VPLMN , an external Internet Protocol ( IP ) network , or a different network node of the HPLMN . FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ) . The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received , the HPLMN 114 performs verification of the received proof - of - presence 101. [For “encrypted message,” see par. [0047] as cited above.]); 
in response to the selection to route the user-plane traffic via the second telecommunication network, generating a second encrypted message that includes a second message payload with computer-executable instructions that cause the second telecommunication network to route the user-plane traffic via the second telecommunication network to the [additional] data network (Nakarmi FIG. 9, [0050], [0057], [0061]. In some examples, the local verification information includes identification information associated with the VPLMN 112 , which the HPLMN 114 may obtain from memory in the network node 108 or via a communication received from the VPLMN 112 , a PLMN other than the VPLMN , an external Internet Protocol ( IP ) network , or a different network node of the HPLMN. Specifically, where the proof - of presence 101 is verified (is successful , meaning that the comparison resulted in a match ) , the HPLMN 114 sends sensitive information to the asserting VPLMN 112.FIG. 9 presents an additional example implementation to that of FIG. 8, wherein instead of using a hash function specified as a part of the secret shared by the UE 102 and HPLMN 114, a digital signature, freshness value, and VPLMN identifying information can be separately required as verification information included in the proof of - presence 101 generated at the UE and verified at the HPLMN . Where appropriate, the HPLMN can use the public key of the UE 102 to verify the digital signature during verification.); and 
transmitting the second encrypted message to the second telecommunication network (Nakarmi [0050], [0057]. In some examples, the local verification information includes identification information associated with the VPLMN 112 , which the HPLMN 114 may obtain from memory in the network node 108 or via a communication received from the VPLMN 112 , a PLMN other than the VPLMN , an external Internet Protocol ( IP ) network , or a different network node of the HPLMN. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ). The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively.).  
Nakarmi does not explicitly disclose: to initiate a communication session to route user-plane traffic associated with the user device to an additional data network; 
receiving, at a network certificate aggregator (NCA), a first encrypted message from a first telecommunication network. 
However, in an analogous art, Bansal discloses a non-transitory computer-readable medium storing computer-executable instructions, wherein the instructions comprising: 
to initiate a communication session to route user-plane traffic associated with the user device to an additional data network (Bansal FIG. 6, ¶ [0072]. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example , personal digital assistant ( PDA ) or cellular telephone 54A , desktop computer 54B , laptop computer 54C. They may be grouped ( not shown ) physically or virtually , in one or more networks , such as Private , Community , Public , or Hybrid clouds as described hereinabove , or a combination thereof.); 
receiving, at a network certificate aggregator (NCA), a first encrypted message from a first telecommunication network (Bansal FIGs 1, 7, [0016]. Message requester 120, message owner 130, and certificate authority 140 , in effect , represent any sort of computing device possessing sufficient processing power to execute software to be utilized in transmission of encrypted messages utilizing digital signatures with multimedia content . Computing devices associated with message requester 120, message owner 130, and certificate authority 140 may, in transmitting encrypted messages, utilize a hosted work load 96 as displayed in connection with FIG. 7 below, and / or perform other tasks as further described herein.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Bansal with the teachings of Nakarmi to include: receiving, at a network certificate aggregator (NCA), a first encrypted message from a first telecommunication network, to provide users with a means for using a certificate authority for verifying user identity and distributing encrypted and secure content to a plurality of user devices. (See Bansal [0016]).
Regarding claim 13, Nakarmi and Bansal disclose the non-transitory computer-readable media of claim 12. Bansal further discloses: 
in response to the selection to route the user-plane traffic via the first telecommunication network, receiving, from the second telecommunication network, a third encrypted message including a third message payload with instructions to route user-plane traffic to the additional data network via the first telecommunication network (Bansal FIG 1, [0016], [0048]. Message requester 120, message owner 130, and certificate authority 140 , in effect , represent any sort of computing device possessing sufficient processing power to execute software to be utilized in transmission of encrypted messages utilizing digital signatures with multimedia content . Computing devices associated with message requester 120, message owner 130, and certificate authority 140 may, in transmitting encrypted messages, utilize a hosted work load 96 as displayed in connection with FIG. 7 below, and / or perform other tasks as further described herein. [N]etwork [may include] the Internet , a local area network , a wide area network and / or a wireless network. [For “additional” data network, see Bansal [0072].]); 
generating a fourth encrypted message based at least in part on the third message payload (Bansal FIG 1, [0016], [0048]. Message requester 120, message owner 130, and certificate authority 140 , in effect , represent any sort of computing device possessing sufficient processing power to execute software to be utilized in transmission of encrypted messages utilizing digital signatures with multimedia content . Computing devices associated with message requester 120, message owner 130, and certificate authority 140 may, in transmitting encrypted messages, utilize a hosted work load 96 as displayed in connection with FIG. 7 below, and / or perform other tasks as further described herein. [N]etwork [may include] the Internet , a local area network , a wide area network and / or a wireless network.); and 
transmitting the fourth encrypted message to the first telecommunication network (Bansal FIG 1, [0016], [0048]. Message requester 120, message owner 130, and certificate authority 140 , in effect , represent any sort of computing device possessing sufficient processing power to execute software to be utilized in transmission of encrypted messages utilizing digital signatures with multimedia content . Computing devices associated with message requester 120, message owner 130, and certificate authority 140 may, in transmitting encrypted messages, utilize a hosted work load 96 as displayed in connection with FIG. 7 below, and / or perform other tasks as further described herein. [N]etwork [may include] the internet, a local area network , a wide area network and / or a wireless network.). 
The motivation is the same as that of claim 12 above. 
Regarding claim 14, Nakarmi and Bansal disclose the non-transitory computer-readable media of claim 12. Bansal further discloses 
transmitting to the second telecommunication network, a network certificate that includes a first public key of a first private-public asymmetric key pair associated with the NCA (Bansal FIG. 2, [0034]. The certificate authority 140 generates a digital certificate 241 including the message requester public key 225 (as further discussed herein ) and retrieves multimedia content 255 ( also discussed herein ) . The certificate authority 140 then generates a message digest 250 from the digital certificate 241 including the multimedia content 255. The message digest 250 and multimedia content 255 is encrypted with the certificate authority private key 240 to generate a digital signature 257. The digital certificate 241 including the digital signature 257 (including message digest 250 and multimedia content 255), and message requester private key 225 are transmitted to a message owner 130 . The certificate authority public key 235 is also transmitted to a message owner 130.), and 
wherein generating the second encrypted message further includes encrypting the second message payload using a first private key of the first private-public key pair associated with the NCA (Bansal FIG. 2, [0034]. The certificate authority 140 generates a digital certificate 241 including the message requester public key 225 (as further discussed herein ) and retrieves multimedia content 255 ( also discussed herein ) . The certificate authority 140 then generates a message digest 250 from the digital certificate 241 including the multimedia content 255. The message digest 250 and multimedia content 255 is encrypted with the certificate authority private key 240 to generate a digital signature 257. The digital certificate 241 including the digital signature 257 (including message digest 250 and multimedia content 255), and message requester private key 225 are transmitted to a message owner 130 . The certificate authority public key 235 is also transmitted to a message owner 130.). 
The motivation is the same as that of claim 12 above. 
Regarding claim 15, Nakarmi and Bansal disclose the non-transitory computer-readable media of claim 12. Nakarmi further discloses determining an identity of the first telecommunication network, based at least in part on the first message payload (Nakarmi [0050]. In other words , in an aspect , the HPLMN 114 can utilize the information necessary for generating verification information to generate its own , local version of the verification information generated by the UE 102 and sent in the proof - of - presence 101 obtained by the HPLMN 114. In some examples , the local verification information includes identification information associated with the VPLMN 112 , which the HPLMN 114 may obtain from memory in the network node 108 or via a communication received from the VPLMN 112). 
Bansal further discloses retrieving, from a data store, a public key of a private-public asymmetric key pair that is associated with the first telecommunication network (Bansal FIG. 2, [0034]. The certificate authority 140 generates a digital certificate 241 including the message requester public key 225 (as further discussed herein) and retrieves multimedia content 255 ( also discussed herein ). The digital certificate 241 including the digital signature 257 (including message digest 250 and multimedia content 255), and message requester private key 225 are transmitted to a message owner 130 . The certificate authority public key 235 is also transmitted to a message owner 130.); and 
decrypting the first encrypted message using the public key associated with the first telecommunication network (Bansal [0035]. Continuing with regard to FIG.2, the certificate authority public key 235 , after receipt by the message owner 130 , is utilized to decrypt the digital signature 257 to obtain the message digest 260 and multimedia image 265.).
The motivation is the same as that of claim 12 above. 
Regarding claim 16, Nakarmi and Bansal disclose the non-transitory computer-readable media of claim 12. 
Bansal further discloses receiving, from the first telecommunication network a first public key of an asymmetric private-public key pair associated with the first telecommunication network (Bansal FIG. 2, [0034]. The certificate authority 140 generates a digital certificate 241 including the message requester public key 225 (as further discussed herein) and retrieves multimedia content 255 ( also discussed herein ). The digital certificate 241 including the digital signature 257 (including message digest 250 and multimedia content 255), and message requester private key 225 are transmitted to a message owner 130 . The certificate authority public key 235 is also transmitted to a message owner 130.); and 
receiving, from the second telecommunication network a second public key of an asymmetric private-public key pair associated with the second telecommunication network (Bansal FIG. 2, [0034]. The certificate authority 140 generates a digital certificate 241 including the message requester public key 225 (as further discussed herein) and retrieves multimedia content 255 ( also discussed herein ). The digital certificate 241 including the digital signature 257 (including message digest 250 and multimedia content 255), and message requester private key 225 are transmitted to a message owner 130 . The certificate authority public key 235 is also transmitted to a message owner 130.);
storing, in a data store, the first public key and the second public key; and extracting the first message payload from the first encrypted message using the first public key (Bansal [0035]. Continuing with regard to FIG.2, the certificate authority public key 235, after receipt by the message owner 130 , is utilized to decrypt the digital signature 257 to obtain the message digest 260 and multimedia image 265. Once it is determined the message requester public key 225 is valid, the message owner 130 then utilizes the message requester public key 225 to encrypt the message 275 for transmission to the message requester 120). 
The motivation is the same as that of claim 12 above. 
Claim 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi et al. (“Nakarmi,” US 20200186995, filed July 25, 2017) in view of Bansal et al. (“Bansal,” US 20190147150, filed Nov 13, 2017) and Kim (“Kim,” US 20190289462, filed Mar 20, 2017).  
Regarding claim 5, Nakarmi and Bansal disclose the method of claim 4. Nakarmi and Bansal do not explicitly disclose: receiving, from a Network Certificate Aggregator (NCA), a first public key of a first asymmetric private-public key pair associated with the NCA; receiving, from the NCA, a network certificate associated with the VPLMN controller; and verifying an origin of the network certificate by decrypting a digital signature of the network certificate using the first public key.  
However, in an analogous art, Kim discloses a method, comprising: 
receiving, from a Network Certificate Aggregator (NCA), a first public key of a first asymmetric private-public key pair associated with the NCA (Kim FIG. 11, [0236]. The ticket may include an optional MNO certificate signed by a trusted third party ( e . g . , a global certificate authority ) , which includes , for example , an MNO name , a ticket ID , V2X PMSI access authority information , a ticket validity period , a signature of ‘ MNO name , ticket ID , V2X PMSI access authority information , and / or ticket validity period ' and / or URI of the signature , a signature algorithm , and a public key of the MNO , etc. Here, the ticket ID may correspond to a randomly generated ID for identifying the ticket.); 
receiving, from the NCA, a network certificate associated with the VPLMN controller (Kim [0244]. Further, the v-UE may acquire a pool of tickets used for each request of a PMSI subpool for the PCA. Once the V-UE obtains the ticket, validation of the ticket may be verified by using/verifying the ticket (e.g., by using/verifying the public key of the MNO's certificate and/or the public key of a well-known published MNO). More specifically, the v-UE may verify whether the public key of the ticket matches the public key (the public key of the MNO's certificate and/or the public key of the well-known published MNO) previously provided/shared from the MNO. [For PLMN’s see [0058], [0073].]). 
verifying an origin of the network certificate by decrypting a digital signature of the network certificate using the first public key (Kim FIG. 11, [0235]. A format of the ticket may correspond to a generic public key certificate or digital signature format, which may be verified by the certificate and/or public key of the MNO.)
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakarmi and Bansal to include the steps of: receiving, from an NCA, a third public key of a third asymmetric private-public key pair associated with the NCA; receiving, from the NCA, a network certificate that includes the second public key associated with the HPLMN controller; and decrypting a digital signature of the network certificate using the third public key, and wherein, receiving the second public key is based at least in part on decrypting the digital signature of the network certificate, to provide users with a means for using a certificate authority (CA) to validate identity and the public keys for secure communication. (See Kim [0244]). 
Regarding claim 21, Nakarmi, Bansal and Kim disclose the method of claim 5. Nakarmi further discloses wherein the [network certificate] includes a second public key associated with the VPLMN controller, decrypting the first encrypted message using the second public key (Nakarmi [0042], [0047]. Other non - limiting types of verification information may be a digital signature of a device , such as the UE 102 , a result of encryption or decryption of given data , or identification information of the VPLMN . An example of digital signature usage in some embodiments is the use of a public key and a private key ( asymmetric cryptography) of the UE . The UE uses its private key to sign a message to the HPLMN and the HPLMN, which has access to the public key, can then verify the message through the public key.). 
Kim further discloses wherein the network certificate include the second public key (Kim [0244]. Once the V - UE obtains the ticket , validation of the ticket may be verified by using / verifying the ticket ( e . g . , by using / verifying the public key of the MNO ' s certificate and / or the public key of a well - known published MNO ) . More specifically , the v - UE may verify whether the public key of the ticket matches the public key ( the public key of the MNO ' s certificate and / or the public key of the well - known published MNO ) previously provided / shared from the MNO.). 
The motivation is the same as that of claim 5 above. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi et al. (“Nakarmi,” US 20200186995, filed July 25, 2017) in view of Bansal et al. (“Bansal,” US 20190147150, filed Nov 13, 2017) and Zhong (“Zhong,” US 20170164189, published June 8, 2017).  
Regarding claim 22, Nakarmi and Bansal disclose the method of claim 8. Nakarmi further discloses a public key of an asymmetric private-public key pair associated with the HPLMN controller (Nakarmi [0047]. The UE uses its private key to sign a message to the HPLMN and the HPLMN , which has access to the public key , can then verify the message through the public key.). 
Nakarmi does not explicitly disclose: transmitting, to the VPLMN controller, the public key to permit the VPLMN controller to decrypt the second message payload. 
However, in an analogous art, Zhong disclose a method comprising the step of transmitting, to the VPLMN controller, the public key to permit the VPLMN controller to decrypt the second message payload (Zhong [0061], [0063]. The monitoring UE …comprises: a monitoring verifying module 72 coupled with the first receiving module 71, and is used for verifying the correctness of the MIC by using the public key of the announcing UE, so as to determine whether the discovery process is successful. The ProSe function entity in the VPLMN according to the present implementation has a structure as schematically shown in FIG. 9, interacts with the ProSe function entity in the HPLMN, and comprises: a VPLMN receiving module 91 for receiving the public key of the announcing UE transmitted by the ProSe function entity in the HPLMN corresponding to the announcing UE, before the announcing UE performs the discovery announcement in the VPLMN; a VPLMN saving module 92 coupled with the VPLMN receiving module 91, and is used for saving the public key of the announcing UE.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Zhong with the teachings of Nakarmi and Bansal to include the steps of: transmitting, to the VPLMN controller, the public key to permit the VPLMN controller to decrypt the second message payload, to provide users with a means for using digital-signature message for communicating and authenticating user terminal with a VPLMN network. (See Zhong [0063]).
Claim 17-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yerra et al. (“Yerra,” US 20140095865, published April 3, 2014) in view of Nakarmi et al. (“Nakarmi,” US 20200186995, filed July 25, 2017) and Bansal et al. (“Bansal,” US 20190147150, filed Nov 13, 2017). 
Regarding claim 17, Yerra discloses a network certificate aggregator, comprising: 
one or more processors (Yerra [0029]. For example, any of the methods according to the present invention can be implemented in hard-wired circuitry, by programming a general purpose processor, or by any combination of hardware and software.); 
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to (Yerra [0028]. Such a computer program may be stored in a computer readable storage medium, Such as, but not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus.): 
receive from a first network, a first public key of a first asymmetric private-public key pair associated with the first network (Yerra FIG. 3, [0031]. One embodiment of the invention addresses this shortcoming of the prior literature by having the proxy transmit the original client certificate (i.e., that received from the client by the proxy) to the server, if the proxy has access to the private key corresponding to the public key listed in the original client certificate.); 
receive from a second network, a second public key of a second asymmetric private-public key pair associated with the second network (Yerra FIG. 6, [0067]. The proxy then verifies an identity of the server through the server certificate (step 608). If the server certificate is valid, the proxy emulates the server certificate based on the server certificate (step 608), and to allow for 3-party authentication, further embeds the original server certificate in the emulated server certificate (step 608). The proxy sends the emulated server certificate (step 610) and, if client authentication is required, also sends a client certificate request to the client (step 610). [Note that the certificate may list a corresponding public key for verifying digital signature, see [0003] – [0004]]); 
generate a first network certificate for delivery to the first network, the first network certificate including the second public key associated with the second network (Yerra FIG. 6, [0067]. The proxy then verifies an identity of the server through the server certificate (step 608). If the server certificate is valid, the proxy emulates the server certificate based on the server certificate (step 608), and to allow for 3-party authentication, further embeds the original server certificate in the emulated server certificate (step 608). The proxy sends the emulated server certificate (step 610) and, if client authentication is required, also sends a client certificate request to the client (step 610). [Note that the certificate may list a corresponding public key for verifying digital signature, see [0003] – [0004]]);   
generate a second network certificate for delivery to the second network, the second network certificate including the first public key associated with the first network (Yerra FIG. 6, [0069]. If client authentication is required, the proxy verifies the client certificate (step 616). If the client certificate is valid, the client emulates the client certificate based on the client certificate (step 616), and to allow for 3-party authentication, the proxy further embeds the original client certificate in the emulated client certificate (step 616). The proxy then sends the emulated client certificate to the server (step 618).); and 
transmit the first network certificate to the first network and the second network certificate to the second network (Yerra [0067], [0069]. The proxy sends the emulated server certificate (step 610) and, if client authentication is required, also sends a client certificate request to the client (step 610). [T]he proxy further embeds the original client certificate in the emulated client certificate (step 616). The proxy then sends the emulated client certificate to the server (step 618).), 
wherein transmitting the first network certificate and the second network certificate facilitates an interaction between the first network and the second network to route the user- plane traffic associated the user device via the second network to the [additional] data network (Yerra [0066], [0071]. A 3-party authentication process for SSL is now described in more detail. To summarize, in 3-party authentication, the client has authenticated both the proxy and server, the proxy has authenticated both the client and server, and the server has authenticated both the client and the proxy [through the certificate exchange and verification as detailed in FIG. 6. Note that the SSL is a secure communication protocol for networks]).  
Yerra does not explicitly disclose: receive, from the first network, a first encrypted message that includes a request from a user device to initiate a communication session to route user-plane traffic associated with the user device to an additional data network; determining whether to route the user-plane traffic to the additional data network via the first network or the second network based at least on instructions included in the first encrypted message or included in an additional encrypted message received from the second network that follow the first encrypted message; and in response to the selection to route the user-plane traffic via the second network. 
However, Nakarmi, in an analogous art, discloses receive, from the first network, a first encrypted message that includes a request from a user device to initiate a communication session to route user-plane traffic associated with the user device to an [additional] data network; determining whether to route the user-plane traffic to the additional data network via the first network or the second network based at least on instructions included in the first encrypted message or included in an additional encrypted message received from the second network that follow the first encrypted message; and in response to the selection to route the user-plane traffic via the second network (Nakarmi [0047], [0057]. Other non-limiting types of verification information [for proof of presence, see [0057]] may be a digital signature of a device, such as the UE 102 , a result of encryption or decryption of given data , or identification information of the VPLMN. The UE uses its private key to sign a message to the HPLMN and the HPLMN , which has access to the public key , can then verify the message through the public key. FIG. 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ). The VPLMN 112 forwards the proof - of - presence 101 to the HPLMN 114. Once received, the HPLMN 114 performs verification of the received proof - of - presence 101. HPLMN 114 determines either that the UE 102 generated the proof of - presence 101 using the secret shared between the UE and the HPLMN 114 or did not , and therefore the HPLMN 114 either verifies that the UE 102 is present in the VPLMN 112 or is not present in the VPLMN 112 , respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nakarmi with the teachings of Yerra to include: receive, from the first network, a first encrypted message that includes a request from a user device to initiate a communication session with a data network, to provide users with a means for enabling secure communication between a user device and a HPLMN network with the user device successfully asserting its identity to the HPLMN network through a VPLMN network. (See Nakarmi [0057]).
Yerra and Nakarmi do not explicitly disclose: initiate a communication session to route user-plane traffic associated with the user device to an additional data network.  
However, in an analogous art, Bansal discloses initiate a communication session to route user-plane traffic associated with the user device to an additional data network (Bansal FIG. 6, ¶ [0072]. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example , personal digital assistant ( PDA ) or cellular telephone 54A , desktop computer 54B , laptop computer 54C. They may be grouped ( not shown ) physically or virtually , in one or more networks , such as Private , Community , Public , or Hybrid clouds as described hereinabove , or a combination thereof.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Bansal and Nakarmi to include: to initiate a communication session to route user-plane traffic associated with the user device to an additional network, to provide users with a means for utilizing cloud infrastructure (e.g., public cloud, private cloud, or hybrid clouds) for effective resource allocation and information processing.  (See Bansal [0072].)   
Regarding claim 18, Yerra, Nakarmi and Bansal disclose the network aggregator of claim 17. Yerra further discloses decrypt the first encrypted message using the first public key associated with the first network to obtain a first decrypted message (Yerra [0069]. If client authentication is required, the proxy verifies the client certificate (step 616). [Note that the certificate may list a corresponding public key for verifying digital signature. The certificate is verified through decrypting the digital signature with the public key. see [0003] – [0004]]).  
Nakarmi further discloses extract, from a payload of the first decrypted message, the request from the user device to initiate the communication session with the second network (Nakarmi [0047], [0057]. An example of digital signature usage in some embodiments is the use of a public key and a private key ( asymmetric cryptography ) of the UE . The UE uses its private key to sign a message to the HPLMN and the HPLMN, which has access to the public key , can then verify the message through the public key. FIG . 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ).). 
The motivation is the same as that of claim 17 above.  
Regarding claim 20, Yerra, Nakarmi and Bansal disclose the network aggregator of claim 17. Yerra further discloses retrieve, from a data store, a public key of an asymmetric private-public key pair associated with the network certificate aggregator (Yerra [0032]. An emulated client certificate is created at the proxy by generating a key pair (i.e., private and public key pair), including the newly generated public key into an emulated certificate (instead of including the public key of the original client certificate) and then having a CA sign the emulated certificate. The proxy can be the trusted CA and sign the emulated certificate, if the CA keys are available to it.); 
transmit the public key to the first network and the second network, the first network and the second network to use the public key to decrypt the first network certificate and the second network certificate, respectively (Yerra FIG. 6, [0066] – [0068]. If the server certificate is valid, the proxy emulates the server certificate based on the server certificate (step 608), and to allow for 3-party authentication, further embeds the original server certificate in the emulated server certificate (step 608). The proxy sends the emulated server certificate (step 610) and, if client authentication is required, also sends a client certificate request to the client (step 610). The client verifies an identity of the proxy through the emulated server certificate (step 612). The client addition verifies an identity of the server through the embedded server certificate (step 612). If the client previously received a client certificate request, the client sends its certificate to the proxy (step 614). If client authentication is required, the proxy verifies the client certificate (step 616). If the client certificate is valid, the client emulates the client certificate based on the client certificate (step 616), and to allow for 3-party authentication, the proxy further embeds the original client certificate in the emulated client certificate (step 616). The proxy then sends the emulated client certificate to the server (step 618). [Note that the public key can be listed on the certificate. See [0031]-[0032]). 
Regarding claim 23, Yerra, Nakarmi and Bansal disclose the network aggregator of claim 17. Namarki further discloses wherein the first network cprresponds to a VPLMN of the user device, and wherein the second network corresponds to a HPLMN of the user device (Nakarmi [0047], [0057]. An example of digital signature usage in some embodiments is the use of a public key and a private key ( asymmetric cryptography ) of the UE . The UE uses its private key to sign a message to the HPLMN and the HPLMN, which has access to the public key , can then verify the message through the public key. FIG . 5 illustrates an example general implementation for providing proof of presence of the UE 102 in the VPLMN 112 to the HPLMN 114. As shown , the UE 102 may generate and send a proof - of - presence 101 to a VPLMN 112 ( also referred to herein as an asserting VPLMN 112 , as it asserts , or represents , itself as the current VPLMN 112 by virtue of forwarding the proof - of - presence 101 to the HPLMN 114 ).). 
The motivation is the same as that of claim 17 above.  







Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  


Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439